In the

         United States Court of Appeals
                       For the Seventh Circuit
                           ____________________ 
No. 13‐2160 
UNITED STATES OF AMERICA, 
                                                           Plaintiff‐Appellee, 

                                        v. 

PATRICK B. WALLACE, 
                                                       Defendant‐Appellant. 
                           ____________________ 

              Appeal from the United States District Court for the 
                          Central District of Illinois. 
             No. 3:12‐CR‐30003‐RM‐BGC‐1 — Richard Mills, Judge. 
                           ____________________ 

            ARGUED APRIL 8, 2014 — DECIDED MAY 16, 2014 
                     ____________________ 

   Before  POSNER  and  TINDER,  Circuit  Judges,  and  LAW‐
RENCE, District Judge.* 

    POSNER, Circuit Judge. The defendant was convicted by a 
jury of possession of at least 280 grams of crack cocaine with 
intent  to  distribute,  and  was  sentenced  to  288  months  in 
prison. His appeal challenges the conviction. 



*    Of the Southern District of Indiana, sitting by designation. 
2                                                      No. 13‐2160 


    The  defendant  was  a  drug  dealer.  There  was  bad  blood 
between  him  and  his  nephew  Andrew  Wallace,  and  An‐
drew,  already  a  paid  DEA  informant,  informed  on  the  de‐
fendant  to  the  agency.  Agents  fastened  a  tiny  audio/video 
recorder  on  Andrew’s  shirt,  searched  him  and  his  car  to 
make sure he had no drugs, gave him $1250, and sent him to 
try to buy crack cocaine from his uncle. Watching the defen‐
dant’s  house  from  the  street,  the  agents  saw  Andrew  enter 
the  house,  leave  between  10  and  20  minutes  later,  and  get 
into  his  car.  He  drove  to  the  local  DEA  office  and  handed 
over  22  grams  of  crack  cocaine,  which  he  said  he’d  bought 
with the $1250 in buy money that the agency had given him. 
    Agents  watched  the  audio/visual  recordings  that  had 
been  made  with  the  device  that  Andrew  had  worn.  Al‐
though the recordings made inside the house were dark and 
blurry and did not exclude the possibility that he’d obtained 
the  drugs  not  inside  the  house  but  from  one  (or  perhaps 
both) of  two men  whom he’d been seen  to  encounter when 
leaving it, the agents decided they had sufficient grounds for 
thinking Andrew had obtained the drugs inside the house to 
justify  applying  for  a  search  warrant.  They  applied  and  it 
was issued  shortly after  Andrew’s  arrival at the  DEA office 
with the drugs. But before executing the warrant the agents 
had  Andrew  go  back  to  the  house  to  buy  more  crack  with 
another  $1250  that  the  agents  gave  him,  and  he  returned 
with 18 more grams. 
    The search was then conducted by a team of DEA agents 
and  local  police,  and  large  quantities  of  illegal  drugs  were 
seized. While the search was being conducted, the officer in 
charge  of  the  occupants  of  the  house  (including  the  defen‐
dant),  who  had  been  herded  into  the  front  room  of  the 
No. 13‐2160                                                         3 


house,  twice  overheard  the  defendant  tell  one  of  the  others 
“don’t  worry,  everything  in  that  room  is  mine.”  The  officer 
told  the  lead  agent  what  he  had  overheard,  and  the  agent 
entered the room and asked the defendant “would you mind 
stepping out to talk about this?” According to the agent the 
defendant  replied  “I  don’t  want  to  waste  your  time,  every‐
thing in there’s mine.” 
    Later, but about six months before the trial, Andrew Wal‐
lace  signed  an  affidavit,  and  recorded  a  video,  swearing  in 
both that he’d obtained the crack on his two visits to the de‐
fendant’s  house  the  night  of  the  search  not  from  the  defen‐
dant but from someone he’d met outside the house, and also 
that he had lied when he had told the DEA, before the visits, 
that  the  defendant  was  a  drug  dealer.  He  had  informed  on 
the defendant, he said, out of spite, because the two had had 
a falling out. 
    Both the lead DEA agent on the case and the defendant’s 
lawyer  tried  to  get  in  touch  with  Andrew  after  reading  his 
affidavit.  This  was  difficult  to  do  because  he  had  left  the 
state, expressing concerns for his safety that had led the DEA 
to give  him  $5000 to finance  his move. The  defense wanted 
to obtain testimony from him that might persuade the mag‐
istrate  judge  who  had  issued  the  warrant  to  search  the  de‐
fendant’s house to exclude evidence discovered in the search 
from the trial. 
    Although he’d left the state, Andrew had gone only as far 
as  St.  Louis  and  was  not  in  hiding.  The  government’s  lead 
investigator  on  the  case  spoke  to  him  by  phone,  but  when 
the investigator told him he’d be subpoenaed to testify at his 
uncle’s trial, Andrew hung up; and he ignored the investiga‐
tor’s further attempts to speak to him. The defendant’s law‐
4                                                          No. 13‐2160 


yer  could  have  asked  the  magistrate  judge  who  was  con‐
ducting the pretrial proceedings in the case to issue a mate‐
rial‐witness  warrant  commanding  Andrew  to  attend  the 
hearing,  see  18  U.S.C.  § 3144,  but  didn’t.  (The  government 
could have asked for such a warrant as well, but had no in‐
centive to do so, and did not.) In Andrew’s absence the mag‐
istrate judge refused to suppress any evidence. Later, but be‐
fore the trial began, the defendant’s lawyer was able to reach 
Andrew  in  Minnesota  and  asked  him  to  testify  at  the  trial. 
Andrew  promised  he  would,  but  failed  to  show  up  at  the 
trial. 
    The lawyer wanted faute de mieux to play the videotape of 
Andrew’s  recantation  at  the  trial.  The  government  objected 
on  grounds  of  hearsay,  and  the  district  judge  sustained  the 
objection. He was right to do so. The recantation on the vid‐
eotape  was  inadmissible  hearsay.  It  was  an  out‐of‐court 
statement offered for its truth and Andrew hadn’t made the 
videotaped statement in circumstances, such as at a deposi‐
tion or court hearing, in which he had been subject to cross‐
examination. Fed. R. Evid. 804(b)(1); see, e.g., United States v. 
Sklena,  692  F.3d  725,  731–33  (7th  Cir.  2012);  Greiner  v.  Wells, 
417 F.3d 305, 325–26 (2d Cir. 2005). 
    At trial the government introduced into evidence part of 
the videotape of Andrew’s second drug purchase, but with‐
out  any  sound.  The  lead  DEA  agent  explained  to  the  jury 
what  he  thought  the  videotape  showed—plastic  bags  con‐
taining  cocaine  and  the  defendant’s  handing  crack  to  An‐
drew  while  standing  next  to  a  microwave  oven  inside  of 
which  was  a  measuring  cup  containing  an  off‐white  sub‐
stance that turned out to be crack‐cocaine residue. 
No. 13‐2160                                                           5 


     The  defendant  presents  three  grounds  of  appeal  that 
have  sufficient  merit  to  warrant  discussion.  The  first  is  that 
his  statement to the  lead DEA  agent (“everything  in there’s 
mine”)  should  not  have  been  admitted  at  trial  because  the 
defendant hadn’t received his Miranda warnings. The district 
judge  refused  to  exclude  the  statement.  He  gave  two  rea‐
sons. The first was that it hadn’t been made in response to a 
“custodial  interrogation.”  That  was  a  partial  mistake.  The 
statement  was  made  in  a  custodial  setting.  The  suspects  in 
the front room, including the defendant, were in police cus‐
tody;  they  were  being  overseen  by  a  DEA  agent  and,  the 
government  concedes,  were  not  free  to  leave  the  room.  No 
matter;  the  judge’s  other  reason  for  refusing  to  exclude  the 
statement—that  the  agent  wasn’t  asking  the  defendant  to 
make a statement, incriminating or otherwise, and thus was 
not interrogating him—was correct. The agent was just ask‐
ing the defendant whether he wanted to make a statement, to 
which the expected and proper answer would have been yes 
or no. Instead the defendant decided to blurt out an incrimi‐
nating statement. That was not a statement elicited by an in‐
terrogation,  or  even  responsive  to  the  agent’s  question 
(which called for a yes or no answer, not a confession), and 
so there was no violation of the Miranda rule. Rhode Island v. 
Innis, 446 U.S. 291, 300–02 (1980). (We sometimes tell lawyers 
at  oral  argument:  if  a  question  by  a  judge  can  be  answered 
“yes” or “no,” answer it “yes” or “no.” The defendant could 
have used such advice.) 
    Anyway the agent stationed in the front room had twice 
heard the defendant say “everything in that room is mine,” 
an  admission  that  the  agent  was  free  to  and  did  testify  to 
and  to  which  the  defendant  does  not  and  could  not  object. 
And  the  agent’s  having  repeated  the  statement  to  the  other 
6                                                      No. 13‐2160 


agent could not have spelled the difference between acquit‐
tal and conviction by a reasonable jury. 
    The defendant’s second, and most interesting, ground of 
appeal  is  that  showing  the  videotape  of  the  second  buy  at‐
tempt  to  the  jury,  in  the  absence  of  Andrew  Wallace,  vio‐
lated the defendant’s constitutional right to confront the wit‐
nesses against him. Andrew as we know did not testify. He 
was  a  “witness”  only  in  the  sense  that  he  wore  a  recording 
device  that  produced  the  depictions  that  the  DEA  agent  in‐
terpreted  as  evidence  that  incriminated  the  defendant.  An‐
drew didn’t operate the device. Like the narrator of Christo‐
pher  Isherwood’s  short  story  A  Berlin  Diary,  Andrew  could 
have  said:  “I  am  a  camera  with  its  shutter  open,  quite 
passive, recording, not thinking.” 
   True,  had  he  testified,  he  might  have  undermined  the 
probative value of what the videotape showed or seemed to 
show  (or  was  argued  by  the  DEA  agent  to  show),  but  he 
didn’t  testify.  And  remember  that  the  defendant’s  lawyer 
could have asked the judge to compel Andrew to appear at 
the trial and testify, but didn’t. 
    Pictures  can  convey  incriminating  information  (think  of 
the  famous  scene  in  Blow‐Up  in  which  David  Hemmings’s 
processing  of  a  photo  negative  finally  reveals  the  corpse). 
But  one  can’t  cross‐examine  a  picture.  The  video  of  the 
defendant  in  this  case  handing  crack  to  his  nephew  was  a 
picture;  it  was  not  a  witness  who  could  be  cross‐examined. 
The agent narrated the video at trial, and his narration was a 
series  of  statements,  so  he  was  subject  to  being  cross‐
examined  and  was,  and  thus  was  “confronted.”  Andrew 
could have testified to what he saw, but what could he have 
said  about  the  recording  device  except  that  the  agents  had 
No. 13‐2160                                                           7 


strapped  it  on  him  and  sent  him  into  the  house,  where  the 
device recorded whatever happened to be in front of it? Rule 
801(a)  of  the  Federal  Rules  of  Evidence  does  define 
“statement” to include “nonverbal conduct,” but only if the 
person  whose  conduct  it  was  “intended  it  as  an  assertion.” 
We can’t fit the videotape to this definition. 
    The  defendant  had  ample  opportunity  to  challenge  the 
reliability of the videotape, not only by cross‐examining the 
agent  who  narrated  it  but  also  by  finding  an  expert  who 
might  testify  that  the  videotape  had  been  doctored.  But  the 
videotape  itself  was  not  a  “statement”  the  maker  of  which 
could be “confronted” to test the “statement’s” accuracy. 
    So  there  was  no  confrontation‐clause  error.  But  if  this  is 
wrong, the error was harmless because of the overwhelming 
evidence  of  the  defendant’s  guilt  based  on  what  the  search 
turned  up—drugs,  some  of  the  DEA  buy  money,  and  the 
defendant’s wallet, all in a pair of jeans in his bedroom—and 
on the defendant’s uncoerced admission in the front room to 
his possession of the contraband in the bedroom. 
    The  third  ground  of  the  appeal  is  that  the  judge  should 
not  have  denied  the  defendant’s  request  to  appoint  new 
counsel  for  him.  The  ground  of  the  request  was  that  com‐
munication  had  broken  down  between  the  defendant  and 
his  existing  counsel.  That  means,  the  defendant’s  current 
counsel argues, that the denial of the request for new coun‐
sel was equivalent to denial of the constitutional right to as‐
sistance  of  counsel  in  a  criminal  case.  That  is  wrong:  “the 
right to counsel of choice does not extend to defendants who 
require  counsel  to  be  appointed  for  them.”  United  States  v. 
Gonzalez‐Lopez,  548  U.S.  140,  151  (2006)  (emphasis  added); 
see also Wheat v. United States, 486 U.S. 153, 159 (1988); Mor‐
8                                                          No. 13‐2160 


ris v. Slappy, 461 U.S. 1, 14 (1983). If communication with the 
defendant’s counsel broke down as a result of neglect or in‐
eptitude by counsel, the defendant may have a claim of inef‐
fective  assistance  of  counsel,  but  to  prove  that  he  would 
have to present evidence. For “if a defendant is still afforded 
adequate representation, an erroneous denial of a motion for 
substitution  is  not  prejudicial  and  is  therefore  harmless.” 
United  States  v.  Harris,  394  F.3d  543,  552  (7th  Cir.  2005);  see 
also United States v. Volpentesta, 727 F.3d 666, 672–73 (7th Cir. 
2013).  But  see  United  States  v.  Smith,  640  F.3d  580,  590  (4th 
Cir. 2011); Daniels v. Woodford, 428 F.3d 1181, 1198–2000 (9th 
Cir.  2005)—cases  that  support  the  defendant’s  position  in 
this case but are contrary to our decisions, cited above.  
    The  defendant’s  present  counsel  has  two  ineffective‐
assistance  claims,  however—the  one  just  described,  which 
she wants us to decide on the present record, and a separate 
claim  that  she  wants  to  reserve  for  a  possible  section  2255 
proceeding.  That  claim  is  based  on  trial  counsel’s  failure  to 
seek a material‐witness warrant, which the magistrate judge 
indicated he would have granted, to bring Andrew Wallace 
to court to testify at the trial. Andrew, however, was such a 
loose  cannon  that  the  lawyer  would  have  been  taking  a 
grave risk in dragging him into court against his will. Maybe 
in  anger  Andrew  would  have  recanted  his  recantation.  If 
not,  he  might  well  have  disintegrated  under  cross‐
examination.  He  probably  would  not  have  been  a  credible 
witness. But maybe in a section 2255 proceeding new coun‐
sel  could  present  convincing  evidence  that  the  trial  lawyer 
had made a grave mistake by failing to seek such a warrant. 
    It is procedurally inefficient to allow a claim of ineffective 
assistance to be split into two parts, one to be litigated on di‐
No. 13‐2160                                                            9 


rect appeal, the other in a collateral attack on the conviction, 
at least if the two components are likely to overlap—in this 
case,  for  example,  the  breakdown  of  communication  might 
have been a factor in the trial counsel’s failure to seek a ma‐
terial‐witness warrant. 
    To  claim  ineffective  assistance  of  trial  counsel  on  direct 
appeal from his client’s conviction and sentence is risky. Re‐
jection of the claim bars the defendant from mounting a col‐
lateral  attack  on  his  conviction  under  28  U.S.C.  § 2255 
grounded  in  a  denial  of  his  constitutional  right  to  effective 
assistance  of  counsel,  United  States  v.  Flores,  739  F.3d  337, 
340–42  (7th  Cir.  2014);  Peoples  v.  United  States,  403  F.3d  844, 
847–48  (7th  Cir.  2005);  Fuller  v.  United  States,  398  F.3d  644, 
649 (7th Cir. 2005), at least if it’s the same claim; see Yick Man 
Mui  v.  United  States,  614  F.3d  50,  55–57  (2d  Cir.  2010).  “We 
have said many times that it is imprudent to present an inef‐
fective‐assistance  argument  on  direct  appeal.”  United  States 
v. Flores, supra, 739 F.3d at 341. By pleading ineffective assis‐
tance on appeal, where evidence usually can’t be presented, 
counsel  forfeits  the  opportunity  to  obtain  evidence  (as  by 
questioning trial counsel) that might bolster his claim. 
    The  concern  we’ve  just  expressed  was  raised  at  oral  ar‐
gument, and fearing  that we would  reject the dual claim  of 
ineffective  assistance  for  want  of  evidence  (for  no  evidence 
had been presented either that the breakdown in communi‐
cation was trial counsel’s fault or that he should have sought 
a material‐witness warrant), the defendant’s present counsel 
asked us to permit him to reserve the second claim for a pos‐
sible section 2255 proceeding but to decide the first claim; or 
alternatively, if we insisted on deciding both, to permit him 
to withdraw both claims. 
10                                                     No. 13‐2160 


    We reject such piecemeal litigation. But lest our declaring 
the  claim  of  ineffective  assistance  of  counsel  forfeited  pre‐
cipitate  a  section  2255  proceeding  charging  the  defendant’s 
present  counsel  with  ineffective  assistance,  we  hereby  dis‐
miss  both  claims  without  prejudice,  while  affirming  the 
judgment.